Motion for leave to appeal to the Court of Appeals granted and the following questions certified: First. Has the plaintiff a legal right to prosecute this action in her name as an individual as the sole heir at law of William Todd, deceased? Second. Has the Statute of Limitations barred the plaintiff’s claim, if any? Third. Is the plaintiff estopped from maintaining this action? Fourth. Did the defendants Alpheus and Wilkie Todd obtain adverse title and possession to the premises as against the plaintiff? Fifth. Has the plaintiff legally proved any cause of action against Alpheus and Wilkie Todd? Present — Lazansky, P. J., Kapper, Carswell, Tompkins and Davis, JJ. [See 241 App. Div. 298.]